Citation Nr: 1756057	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-29 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a disability rating higher than 20 percent prior to April 19, 2016, and higher than 30 percent from June 1, 2017, for left knee, status post total knee replacement due to degenerative joint disease (previously rated as left knee, residuals of injury with scars).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In a decision dated in January 2015, the Board reopened claims of service connection for hypertension, hearing loss, and a gastrointestinal disorder; granted service connection for a gastrointestinal disorder/irritable bowel syndrome; and remanded the issues of service connection for hypertension, hearing loss, heart disorder, a left foot disorder, and a rating higher than 20 percent for the Veteran's service-connected left knee disability, for further development.

In a rating decision dated in July 2017, the RO granted service connection for hypertension; thus resolving the appeal for that benefit.  The RO also granted a temporary total (100 percent) rating effective April 19, 2016, for the Veteran's service-connected left knee disability based on surgical or other treatment necessitating convalescence, followed by a 30 percent rating from June 1, 2017; and granted service connection/a separate rating for scar, status post left knee total replacement with a zero percent rating effective April 19, 2016.  The left knee rating claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

In a rating decision dated in August 2017, the RO granted service connection for left ear hearing loss, a heart disability, and a left foot disability; thus resolving the appeal for those benefits.

As such, the two issues remaining on appeal are service connection for right ear hearing loss, and a higher disability rating for the Veteran's service-connected left knee disability; as set out on the title page of this decision.

The issue of service connection for hearing loss is addressed in the below decision; while the left knee rating issue is addressed in the REMAND portion of this decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have right ear hearing loss for VA compensation purposes.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for hearing problems, which he ascribes to noise exposure during his long military career.  Service connection has already been granted for tinnitus and left ear hearing loss.

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Specifically for hearing loss, for the purpose of VA disability compensation, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It has been held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  This can also be in close proximity to the date of claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).


Facts and Analysis

Audiology tests conducted at varying intervals after the Veteran's May 1974 entry into active duty service show some fluctuation in right ear hearing thresholds over his ensuing 20 year military career; however, his right ear hearing at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was well below the thresholds set out in 38 C.F.R. § 3.385 at all times during service and so did not meet VA's definition of hearing loss for VA compensation purposes.  In other words, although the Veteran's right ear hearing may have fluctuated during service, it remained well within normal limits at all times during service.  See, e.g., May 1994 retirement examination report, which shows right ear hearing thresholds of 0, 0, 0, 5, and 5.  Thus, the service treatment records alone do not provide a basis for a finding of service-connected hearing loss.  However, a hearing loss claim may still be granted even if hearing impairment for VA purposes was not shown in service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  This is essentially the case for every service connection claim.  See 38 C.F.R. § 3.303(d) (service connection may be granted for any disease diagnosed after discharge, when all the evidence . . . establishes that the disease was incurred in service).

In this case service connection is not warranted, as the Veteran's right ear hearing still does not meet the criteria of disability for VA compensation purposes.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Testing done promptly after the Veteran's June 1994 separation from service found right ear hearing thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 5, 5, 0, 10, and 15, with a speech recognition score of 100 percent.  See August 1994 VA audiology examination report.  This is below the thresholds set out in 38 C.F.R. § 3.385.  Moreover, despite the passage of more than 20 years, the Veteran's right ear hearing pattern still does not meet the criteria of hearing loss for VA compensation purposes, as shown on VA audiology examination in October 2016, which found right ear thresholds of 10, 25, 15, 20, and 35, and a speech recognition score of 100 percent.  

In sum, while the Veteran's hearing underwent a threshold shift during service, his right ear hearing has never met VA's criteria of disability for VA compensation purposes.  See Brammer, 3 Vet. App. at 225.  The Board remanded the case in January 2015 to address this aspect of the claim, and while the Veteran's left ear now shows hearing loss, the right ear still does not.  As such, the preponderance of the evidence is thus against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply and service connection for right ear hearing loss is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

As for the appeal for a higher rating for service-connected left knee disability, review of the record reveals that the Veteran last underwent a VA knee examination in October 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  See also Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that the examiner should "estimate the functional loss that would occur during flares").  Remand for a new examination to ascertain the severity of this service-connected weight bearing joint disability (including during flare-ups) is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the severity of the Veteran's service-connected left knee disability.

The examiner should report range of motion findings in degrees, on both active and passive range of motion testing, in weight bearing and nonweight-bearing circumstances in the examination report.  

If there are flare-ups, and if the examination cannot reasonably be conducted during a flare-up, the examiner should estimate the functional loss during a flare.

If any of these assessments cannot be accomplished, it should be explained why.  

2.  Then, re-adjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


